--------------------------------------------------------------------------------

Exhibit 10.5

EQUITY PLEDGE AGREEMENT

EQUITY PLEDGE AGREEMENT

AMONG

Yixiang Zhang, Ning Liu, Xingwang Pu, Wenhui Shao, Bing Fang

Chengdu BOAN Investment Management Co., Ltd

And

Sichuan SHESAYS Cosmetology Hospital Co., Ltd

April 27, 2010

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

EQUITY PLEDGE AGREEMENT

This EQUITY PLEDGE AGREEMENT (hereinafter, this "AGREEMENT") is entered into in
the People's Republic of China (hereinafter, "PRC") as of April 27, 2010 by and
among the following Parties:

(1) Yixiang Zhang, P.R.C;

(2) Ning Liu, P.R.C;

(3) Xingwang Pu, P.R.C;

(4) Wenhui Shao, P.R.C;

(5) Bing Fang, P.R.C;

(6) Chengdu BOAN Investment Management Co., Ltd (“BOAN”), a company of limited
liabilities incorporated under the laws of P. R. China, with its legal address
at New No.83, Xinnan Road, Chengdu, Sichuan Province, P.R.C;

(7) Sichuan SHESAYS Cosmetology Hospital Co., Ltd (“SHESAYS”), a company of
limited liabilities incorporated under the laws of P. R. China, with its legal
address at New No.83, Xinnan Road, Wuhou District, Chengdu, Sichuan Province,
P.R.C; and

(8) Subsidiaries, if any, from time to time, of SHESAYS("SHESAYS SUBSIDIARIES)

(The above Parties hereinafter each referred to as a "PARTY" individually, and
collectively, the "PARTIES". Among them, Yixiang Zhang, Ning Liu , Xingwang Pu,
Wenhui Shao and Bing Fang hereinafter referred to as an "INDIVIDUAL PLEDGOR"
individually, and collectively, the "INDIVIDUAL PLEDGORS"; the Individual
Pledgor and SHESAYS hereinafter referred to as a "PLEDGOR" individually, and
collectively, the "PLEDGORS"; BOAN hereinafter referred to as a "PLEDGEE".)

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

WHEREAS:

(1) As of the date of this Agreement,Yixiang Zhang, Ning Liu , Xingwang Pu,
Wenhui Shao and Bing Fang are the registered shareholders of SHESAYS, legally
holding all equity interests of SHESAYS, of which Yixiang Zhang holding 45%
interest, Ning Liu holding 15%, Xingwang Pu holding 15%, Wenhui Shao holding 15%
and Bing Fang holding 10%.

(2) As SHESAYS is preparing to establish the cosmetology hospitals in various
locations in China, SHESAYS shall hold all or part of the equity interests of
SHESAYS SUBSIDIARIES.

(3) Pursuant to the Call Option Agreement dated as of April 27, 2010 among BOAN,
the Pledgors and the Target Companies (as defined below) (hereinafter, the "CALL
OPTION AGREEMENT"), the Pledgors shall transfer part or all of the equity
interests of the Target Companies to BOAN and/or any other entity or individual
designated by BOAN at the request of the BOAN.

(4) Pursuant to the Shareholders' Voting Right Proxy Agreement dated as of April
27, 2010 among BOAN, the Target Company and the Pledgors (hereinafter, the
"PROXY AGREEMENT"), Pledgors have already irrevocably entrusted the personnel
designated by BOAN then with full power to exercise on their behalf all of their
shareholders' voting rights in respect of the relevant Target Companies.

(5) Pursuant to the Exclusive Service Agreement dated as of April 27, 2010 among
BOAN, the Target Companies and the shareholders of SHESAYS (hereinafter, the
"SERVICE AGREEMENT"), the Target Companies have already engaged BOAN exclusively
to provide them with relevant management and consultation and other services,
for which the Target Companies will respectively pay BOAN services accordingly.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

(6) As security for performance by the Pledgors of the Contract Obligations (as
defined below) and repayment of the Guaranteed Liabilities (as defined below),
the Pledgors agree to pledge all of their equity interests in the Target Company
to the Pledgee and grant the Pledgee the right to request for repayment in first
priority and the Target Companies agree such equity pledge arrangement.

THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:

ARTICLE 1 DEFINITION

1.1 Except as otherwise construed in the context, the following terms in this
Agreement shall be interpreted to have the following meanings:

"CONTRACT OBLIGATIONS" shall mean all contractual obligations of a Pledgor under
the Call Option Agreement and Proxy Agreement; all contractual obligations of a
Target Company under the Service Agreement, the Call Option Agreement, the Proxy
Agreement and all contractual obligations of a Pledgor under this Agreement.

"TARGET COMPANY" shall mean , to Yixiang Zhang, Ning Liu , Xingwang Pu, Wenhui
Shao and Bing Fang, SHESAYS; and to SHESAYS, SHESAYS SUBSIDIARIES.

"GUARANTEED LIABILITIES" shall mean all direct, indirect and consequential
losses and losses of foreseeable profits suffered by Pledgee due to any
Breaching Event (as defined below) a Pledgor and/or a Target Company, and all
fees incurred by Pledgee for the enforcement of the Contractual Obligations of a
Pledgor and/or a Target Company.

"TRANSACTION AGREEMENTS" shall mean the Exclusive Service Agreement, Call Option
Agreement and the Proxy Agreement in respect of a Pledgor; the Exclusive Service
Agreement, and Proxy Agreement in respect of a Target Company.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

"BREACHING EVENT" shall mean any breach by either Pledgor of its Contract
Obligations under the Exclusive Service Agreement, the Proxy Agreement, Call
Option Agreement or this Agreement; any breach by a Target Company of its
Contract Obligations under the Exclusive Service Agreement, Call Option
Agreement and/or Proxy Agreement.

"PLEDGED PROPERTY" shall mean (1) in respect of Yixiang Zhang, Ning Liu ,
Xingwang Pu, Wenhui Shao and Bing Fang, all of the equity interests in SHESAYS
which are legally owned by them as of the effective date hereof and is to be
pledges by them to the Pledgee according to provisions hereof as the security
for the performance by them and SHESAYS of their Contractual Obligations, and
the increased capital contribution and equity interest described in Articles 2.6
and 2.7 hereof; (2) in respect of SHESAYS, all of the equity interest in the
SHESAYS SUBSIDIARIES, from time to time, which is legally owned by it as of the
effective date hereof and any effective date of the Acknowledgement Letter in
the form provided in Appendix II to this Agreement and is to be pledged to the
Pledgee by it according to provisions hereof as the security for the performance
of the Contractual Obligations by it and SHESAYS SUBSIDIARIES, from time to
time,, and the increased capital contribution and equity interest described in
Articles 2.6 and 2.7 hereof.

"PRC LAW" shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of the People's Republic of China.

1.2 The references to any PRC Law herein shall be deemed:

(1) to include the references to the amendments, changes, supplements and
reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and

(2) to include the references to other decisions, notices or regulations enacted
in accordance therewith or effective as a result thereof.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

1.3 Except as otherwise stated in the context herein, all references to an
article, clause, item or paragraph shall refer to the relevant part of this
Agreement.

ARTICLE 2 EQUITY PLEDGE

2.1 Each Pledgor hereby agrees to pledge the Pledged Property, which it legally
owns and has the right to dispose of, to the Pledgee according to the provisions
hereof as the security for the performance of the Contract Obligations and the
repayment of the Guaranteed Liabilities. Each Target Company hereby agrees that
the Pledgors legally holding equity interest in it to pledge the Pledged
Property to the Pledgee according to the provisions hereof.

2.2 Each Pledgor hereby undertakes that it will be responsible for, recording
the arrangement of the equity pledge hereunder (hereinafter, the "EQUITY
PLEDGE") on the shareholder register of each Target Company on the date hereof,
and will do its best endeavor to make registration with registration authorities
of industry and commerce of each Target Company. Each Target Company
respectively undertakes that it will do its best to cooperate with the Pledgors
to complete the registration with authorities of industry and commerce under
this Article.

2.3 During the valid term of this Agreement, except for the willful misconduct
or gross negligence of the Pledgee which has direct cause and effect
relationship to the reduction in value of the Pledged Property, Pledgee shall
not be liable in any way to, nor shall Pledgors have any right to claim in any
way or propose any demands on the Pledgee, in respect of the said reduction in
value of the Pledged Property.

2.4 To the extent not violating provision of Article 2.3 above, in case of any
possibility of obvious reduction in value of the Pledged Property which is
sufficient to jeopardize Pledgee's rights, Pledgee may at any time auction or
sell off the Pledged Property on behalf of Pledgors, and discuss with the
Pledgors to use the proceeds from such auction or sale-off as pre-repayment of
the Guaranteed Liabilities, or may submit such proceeds to the local notary
institution where the Pledgee are domiciled (any fees incurred in relation
thereto shall be borne by Pledgors).

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

2.5 BOAN as a Pledgee shall be deemed to have created the encumbrance of first
order in priority on the Pledged Property, and in case of any Breaching Event,
Pledgee shall have the right to dispose the Pledged Property in the way set out
in Article 4 hereof.

2.6 Only upon prior consent by the Pledgee shall the Pledgors be able to
increase their capital contribution to any or all of the Target Companies.
Further capital contribution made by Pledgor (s) in the Target Company shall
also be part of the Pledged Property.

2.7 Only upon prior written consent by the Pledgee shall the Pledgors be able to
receive dividends or share profits from the Pledged Property. The dividends or
the profits received by the Pledgors from the Pledged Property shall be
deposited into the Pledgee's bank account designated by the Pledgee
respectively, to be under the supervision of the Pledgee and used as the Pledged
Property to repay in priority the Guaranteed Liabilities.

2.8 Yixiang Zhang, Ning Liu , Xingwang Pu, Wenhui Shao and Bing Fang agree to
bear joint liabilities respectively to the Pledgee upon occurrence of any
Breaching Event on the part of SHESAYS and the Pledgee shall have the right,
upon occurrence of the Breaching Event, to dispose any Pledged Property of any
Pledgors in accordance with the provisions hereof.

ARTICLE 3 RELEASE OF PLEDGE

In respect of equity interest of any Target Company, upon full and complete
performance by relevant Pledgors of all of their Contractual Obligations, the
Pledgee shall, at the request of relevant Pledgors, release the pledge created
on such Target Company under this Agreement, and shall cooperate with relevant
Pledgors to go through the formalities to cancel the record of the Equity Pledge
in the shareholder register of the relevant Target Company, with the reasonable
fees incurred in connection with such release to be borne by the Pledgee with
the same proportion.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

ARTICLE 4 DISPOSAL OF THE PLEDGED PROPERTY

4.1 The Pledgors, the Target Companies and the Pledgee hereby agree that, in
case of any Breaching Event, the Pledgee shall have the right to exercise, upon
giving written notice to the Pledgors, all of the remedial rights and powers
enjoyable by them under the PRC Law, including but not limited to being
repayment in priority with proceeds from auctions or sale-offs of the Pledged
Property. The Pledgee shall not be liable for any loss as the result of their
reasonable exercise of such rights and powers.

4.2 Pledgee shall have the right to designate in writing its legal counsel or
other agents to exercise on their respective behalf any and all rights and
powers set out above, and neither Pledgors nor Target Companies shall oppose
thereto.

4.3 The reasonable costs incurred by Pledgee in connection with their exercise
of any and all rights and powers set out above shall be borne by Pledgors, and
Pledgee shall have the right to deduct the costs actually incurred from the
proceeds that they acquire from the exercise of the rights and powers.

4.4 The proceeds that Pledgee acquires from the exercise of their respective
rights and powers shall be used in the priority order as follows:

First, to pay any cost incurred in connection with the disposal of the Pledged
Property and the exercise by Pledgee of their respective rights and powers
(including remuneration paid to their respective legal counsels and agents);

Second, to pay any taxes and levies payable for the disposal of the Pledged
Property; and

Third, to repay Pledgee for the Guaranteed Liabilities.

In case of any balance after payment of the above amounts, Pledgee shall return
the same to Pledgors or other persons entitled thereto according to the relevant
laws and rules or submit the same to the local notary institution where Pledgee
are domiciled (any fees incurred in relation thereto shall be borne by
Pledgors).

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

4.5 The Pledgee shall have the option to exercise, simultaneously or in certain
sequence, any of the remedies at breaching that it is entitled to in respect of
the equity interest of any Target Company held by any Pledgor; the Pledgee shall
not be obliged to exercise other remedies at breaching before their exercise of
the right to the auctions or sale-offs of the Pledged Property hereunder. The
Pledgors or Target Companies shall not oppose to whether the Pledgee exercises
any part of the right to the pledge or the sequence of exercising the pledged
interest.

ARTICLE 5 FEES AND COSTS

All costs actually incurred in connection with the establishment of the Equity
Pledge hereunder, including but not limited to stamp duties, any other taxes,
all legal fees, etc shall be borne by Pledgee with the same proportion.

ARTICLE 6 CONTINUITY AND NO WAIVE

The Equity Pledge hereunder is a continuous guarantee, with its validity to
continue until the full performance of the Contractual Obligations or the full
repayment of the Guaranteed Liabilities. Neither exemption or grace period
granted by Pledgee to Pledgors in respect of their breach, nor delay by Pledgee
in exercising any of its rights under this Agreement shall affect the rights of
Pledgee under this Agreement, relevant PRC Law, the rights of Pledgee to demand
at anytime thereafter the strict performance of this Agreement by Pledgors or
the rights Pledgee may be entitled to due to subsequent breach by Pledgors of
the obligations under this Agreement.

ARTICLE 7 REPRESENTATIONS AND WARRANTIES BY PLEDGORS

Each of Pledgors hereby, in respect of itself and Target Company in which it
holds equity interest, represents and warrants to Pledgee as follows:

7.1 Each Individual Pledgor is a PRC citizen with full capacity of disposition
and has obtained due authorization to execute, deliver and perform this
Agreement and can independently be a subject of actions; SHESAYS is a limited
liability corporation duly incorporated and validly existing under the PRC Law,
has full right and authorization to execute and deliver this Agreement and other
documents relating to the transaction as stipulated in this Agreement and to be
executed by them. It also has full right and authorization to complete the
transaction stipulated in this Agreement.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

7.2 Each Target Company is a limited liability corporation duly incorporated and
validly existing under the PRC Law, it has independent status as a legal person;
it has full and independent legal status and capacity to execute, deliver and
perform this Agreement and can independently be a subject of actions. It has
full right and authorization to execute and deliver this Agreement and other
documents relating to the transaction as stipulated in this Agreement and to be
executed by them. It also has full right and authorization to complete the
transaction stipulated in this Agreement.

7.3 All reports, documents and information concerning Pledgors and all matters
as required by this Agreement which are provided by Pledgors to Pledgee before
this Agreement comes into effect are true, correct and effective in all material
aspects as of the execution hereof.

7.4 At the time of the effectiveness of this Agreement, Pledgors are the sole
legal owner of the Pledged Property, with no existing dispute whatever
concerning the ownership of the Pledged Property. Pledgors have the right to
dispose of the Pledged Property or any part thereof.

7.5 Except for the encumbrance set on the Pledged Property hereunder and the
rights set under the Transaction Agreements, there is no other encumbrance or
third party interest set on the Pledged Property.

7.6 The Pledged Property is capable of being pledged or transferred according to
the laws, and Pledgors have the full right and power to pledge the Pledged
Property to Pledgee according to this Agreement.

7.7 This Agreement constitutes the legal, valid and binding obligations on
Pledgors when it is duly executed by Pledgors.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

7.8 Any consent, permission, waive or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder have already been handled or obtained,
and will be fully effective during the valid term of this Agreement.

7.9 The execution and performance by Pledgors of this Agreement are not in
violation of or conflict with any laws applicable to them, or any agreement to
which they are a party or which has binding effect on their assets, any court
judgment, any arbitration award, or any administration authority decision.

7.10 The pledge hereunder constitutes the encumbrance of first order in priority
on the Pledged Property.

7.11 All taxes and fees payable in connection with acquisition of the Pledged
Property have already been paid in full amount by Pledgors.

7.12 There is no pending or, to the knowledge of Pledgors, threatened
litigation, legal process or demand by any court or any arbitral tribunal
against Pledgors, or their property, or the Pledged Property, nor is there any
pending or, to the knowledge of Pledgors, threatened litigation, legal process
or demand by any government authority or any administration authority against
Pledgors, or their property, or the Pledged Property, which is of material or
detrimental effect on the economic status of Pledgors or their capability to
perform the obligations hereunder and the Guaranteed Liabilities.

7.13 Pledgors hereby warrant to Pledgee that the above representations and
warranties will remain true, correct and effective at any time and under any
circumstance before the Contractual Obligations are fully performed or the
Guaranteed Liabilities are fully repaid, and will be fully complied with.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

ARTICLE 8 REPRESENTATIONS AND WARRANTIES BY TARGET COMPANY

Each Target Company hereby individually represents and warrants to Pledgee as
follows:

8.1 Each Target Company is a limited liability corporation duly incorporated and
validly existing under the PRC Law, with full capacity of disposition and has
obtained due authorization to execute, deliver and perform this Agreement and
can independently be a subject of actions.

8.2 All reports, documents and information concerning Pledged Property and all
matters as required by this Agreement which are provided by Target Company to
Pledgee before this Agreement comes into effect are true, correct and effective
in all material aspects as of the execution hereof.

8.3 All reports, documents and information concerning Pledged Property and all
matters as required by this Agreement which are provided by Target Company to
Pledgee after this Agreement comes into effect are true, correct and effective
in all material aspects upon provision.

8.4 This Agreement constitutes the legal, valid and binding obligations on
Target Company when it is duly executed by Target Company.

8.5 It has full right and authorization to execute and deliver this Agreement
and other documents relating to the transaction as stipulated in this Agreement
and to be executed by them. It also has full right and authorization to complete
the transaction stipulated in this Agreement.

8.6 There is no pending or, to the knowledge of Target Company, threatened
litigation, legal process or demand by any court or any arbitral tribunal
against Target Company, or their property (including but are not limited to the
Pledged Property), nor is there any pending or, to the knowledge of Target
Company, threatened litigation, legal process or demand by any government
authority or any administration authority against Target Company, or their
property (including but are not limited to the Pledged Property), which is of
material or detrimental effect on the economic status of Target Company or their
capability to perform the obligations hereunder and the Guaranteed Liabilities.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

8.7 Each Target Company hereby agree to bear joint responsibilities to Pledgee
in respect of the representations and Warranties made by its relevant Pledgor
according to Article 7.5, Article 7.6, Article 7.7, Article 7.9 and Article 7.11
hereof.

8.8 Target Company hereby warrant to Pledgee that the above representations and
warranties will remain true, correct and effective at any time and under any
circumstance before the Contractual Obligations are fully performed or the
Guaranteed Liabilities are fully repaid, and will be fully complied with.

ARTICLE 9 UNDERTAKINGS BY PLEDGORS

Each of the Pledgors hereby individually undertakes to Pledgee in respect of it
and its Target Company of which it holds equity as follows:

9.1 Without the prior written consent by Pledgee, Pledgors shall not establish
or permit to establish any new pledge or any other encumbrance on the Pledged
Property.

9.2 Without first giving written notice to Pledgee and having Pledgee's prior
written consent, Pledgors shall not transfer the Pledged Property, and any
attempt by Pledgors to transfer the Pledged Property shall be null and void. The
proceeds from transfer of the Pledged Property by Pledgors shall be used to
repay to Pledgee in advance the Guaranteed Liabilities or submit the same to the
third party agreed with Pledgee.

9.3 In case of any litigation, arbitration or other demand which may affect
detrimentally the interest of Pledgors or Pledgee under the Transaction
Agreements and hereunder or the Pledged Property, Pledgors undertake to notify
Pledgee thereof in writing as soon as possible and promptly and shall take, at
the reasonable request of Pledgee, all necessary measures to ensure the pledge
interest of Pledgee in the Pledged Property.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

9.4 Pledgors shall not carry on or permit any act or action which may affect
detrimentally the interest of Pledgee under the Transaction Agreements and
hereunder or the Pledged Property.

9.5 Pledgors guarantee that they shall, at the reasonable request of Pledgee,
take all necessary measures and execute all necessary documents (including but
not limited to supplementary agreement hereof) in respect of ensuring the pledge
interest of Pledgee in the Pledged Property and the exercise and realization of
the rights thereof.

9.6 In case of assignment of any Pledged Property as the result of the exercise
of the right to the pledge hereunder, Pledgors guarantee that they will take all
necessary measures to realize such assignment.

9.7 Yixiang Zhang, Ning Liu , Xingwang Pu, Wenhui Shao and Bing Fang undertake
individually to bear joint responsibilities with the other party if the
performance of the Article 9 thereof of the other Party refers to SHESAYS; and
SHESAYS undertake individually to bear joint responsibilities with the other
party if the performance of Article 9 thereof of the other party refers to any
Target Company which is one of SHESAYS SUBSIDIARIES.

ARTICLE 10 UNDERTAKINGS BY TARGET COMPANY

10.1 Any consent, permission, waive or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder will be cooperated to handle or obtain by
Target Company to their best efforts and will be ensured to remain full
effective during the valid term of this Agreement.

10.2 Without the prior written consent of Pledgee, Target Company shall not
cooperate to establish or permit to establish any new pledge or any other
encumbrance on the Pledged Property.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

10.3 Without having Pledgee's prior written consent, Target Company shall not
cooperate to transfer or permit to transfer the Pledged Property.

10.4 In case of any litigation, arbitration or other demand which may affect
detrimentally the interest of Target Company or Pledgee under the Transaction
Agreements and hereunder or the equity of Target Company as the Pledged
Property, Target Company undertake to notify Pledgee thereof in writing promptly
and shall take, at the reasonable request of Pledgee, all necessary measures to
ensure the pledge interest of Pledgee in the Pledged Property.

10.5 Target Company shall not carry on or permit any act or action which may
affect detrimentally the interest of Pledgee under the Transaction Agreements
and hereunder or the Pledged Property.

10.6 Target Company shall provide Pledgee with the financial statement of the
last calendar season within the first month of each calendar season, including
but not limited to the balance sheet, the income statement and the statement of
cash flow.

10.7 Target Company guarantee that they shall, at the reasonable request of
Pledgee, take all necessary measures and execute all necessary documents
(including but not limited to supplementary agreement hereof) in respect of
ensuring the pledge interest of Pledgee in the Pledged Property and the exercise
and realization of the rights thereof.

10.8 In case of assignment of any Pledged Property as the result of the exercise
of the right to the pledge hereunder, Target Company guarantee that they will
take all necessary measures to realize such assignment.

ARTICLE 11 ENCUMBRANCE OF FIRST ORDER IN PRIORITY

11.1 BOAN has the encumbrance of first order in priority on any and all Pledged
Property. Pursuant to the stipulations of the Transaction Agreement, any
Breaching Event under any Transaction Agreement shall result in the occurrence
of Breaching Event under other Transaction Agreement, BOAN shall claim the
pledged interest hereunder to Pledgor relevant to the Breaching Event, and be
repaid in priority in the proportion of their respective security amount from
the proceeds obtained according to the disposal of Pledged Property stipulated
in Article 4 hereof.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

ARTICLE 12 CHANGE OF CIRCUMSTANCES

As supplement and subject to compliance with other terms of the Transaction
Agreements and this Agreement, in case that at any time the promulgation or
change of any PRC Law, regulations or rules, or change in interpretation or
application of such laws, regulations and rules, or the change of the relevant
registration procedures enables Pledgee to believe that it will be illegal or in
conflict with such laws, regulations or rules to further maintain the
effectiveness of this Agreement and/or dispose of the Pledged Property in the
way provided herein, Pledgors and Target Company shall, at the written direction
of Pledgee and in accordance with the reasonable request of Pledgee, promptly
take actions and/or execute any agreement or other document, in order to:

(1) keep this Agreement remain in effect;

(2) facilitate the disposal of the Pledged Property in the way provided herein;
and/or

(3) maintain or realize the intention or the guarantee established hereunder.

ARTICLE 13 EFFECTIVENESS AND TERM OF THIS AGREEMENT

13.1 This Agreement shall become effective upon the satisfaction of all of the
following conditions in respect of any Target Company and any Pledgor who holds
the equity of the Target Company:

(1) this Agreement is duly executed by Pledgors, the Target Company and the
Pledgors who pledge the equity of the Target Company; and

(2) the Equity Pledge hereunder has been legally recorded in the shareholders'
register of the Target Company.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

Pledgors shall provide the registration certification of the Equity Pledge being
recorded in the shareholders' register as mentioned above to Pledgee in a way
satisfactory to Pledgee.

13.2 This Agreement shall have its valid term until the full performance of the
Contractual Obligations or the full repayment of the Guaranteed Liabilities.

ARTICLE 14 NOTICE

14.1 Any notice, request, demand and other correspondences made as required by
or in accordance with this Agreement shall be made in writing and delivered to
the relevant Party.

14.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when it is transmitted if transmitted by facsimile or telex; it
shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.

ARTICLE 15 MISCELLANEOUS

15.1 Pledgee may, upon notice to Pledgors but not necessarily with Pledgors'
consent, assign Pledgee's rights and/or obligations hereunder to any third
party; provided that Pledgors may not, without Pledgee's prior written consent,
assign Pledgors' rights, obligations and/or liabilities hereunder to any third
party. Successors or permitted assignees (if any) of Pledgors shall continue to
perform the obligations of Pledgors under this Agreement.

15.2 This Agreement shall be prepared in the Chinese language in seven (7)
original copies, with each involved Party holding one (1).

15.3 The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to the PRC Law.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

15.4 Any disputes arising hereunder and in connection herewith shall be settled
through consultations among the Parties, and if the Parties cannot reach an
agreement regarding such disputes within thirty (30) days of their occurrence,
such disputes shall be submitted to China International Economic and Trade
Arbitration Commission for arbitration in accordance with the arbitration rules
of such Commission, and the arbitration award shall be final and binding on all
Parties.

15.5 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.

15.6 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (hereinafter, the "PARTY'S
RIGHTS") shall not lead to a waiver of such rights, and the waiver of any single
or partial exercise of the Party's Rights shall not preclude such Party from
exercising such rights in any other way and exercising the remaining part of the
Party's Rights.

15.7 The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.

15.8 Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.

15.9 This Agreement shall substitute any other documents on the same subject
executed by relevant Parties hereof once duly executed.

15.10 Any amendments or supplements to this Agreement shall be made in writing.
Except for assignment by Pledgee of its rights hereunder according to Article
15.1 of this Agreement, the amendments or supplements to this Agreement shall
take effect only when properly signed by the Parties to this Agreement.
Notwithstanding the preceding sentence, considering the rights and obligations
of Target Company and Pledgors are severable and independent, in case the
amendment or supplement is intended to have impact upon one Party of the Target
Company and part of the Pledgors who hold the equity interest, the amendment or
supplement requires the consent by the Target Company and the part of the
Pledgors only and it is not required to obtain the consent of other Target
Company and other Pledgors (to the extent the amendment or supplement does not
have impact upon such Pledgor).

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

15.11 This Agreement shall be binding on the legal successors of the Parties.

15.12 At the time of execution hereof, each of Pledgors shall sign respectively
a power of attorney (as set out in Appendix I hereto, hereinafter, the "POWER OF
ATTORNEY") to authorize any person designated by BOAN to sign on its behalf
according to this Agreement any and all legal documents necessary for the
exercise by Pledgee of BOAN's rights hereunder. Such Power of Attorney shall be
delivered to BOAN to keep in custody and, when necessary, BOAN may at any time
submit the Power of Attorney to the relevant government authority.

15.13 Notwithstanding any provision to the contrary in this Agreement, new
companies except the Target Company and its shareholders can be included as one
party of this Agreement by executing the Acknowledgement Letter in the form of
Appendix II to this Agreement. The new companies shall enjoy the same rights and
obligations as other Target Companies; the shareholders of the new companies
shall enjoy the same rights and obligations as other Pledgors hereunder.
Considering that the rights and obligations of the Target Company and relevant
Pledgors under the Agreement are severable and independent, the participation of
the new target companies and their shareholders will not affect the rights and
obligations of the original Target Company and relevant Pledgors, the
participation of the new target companies only requires confirmation of BOAN by
signature. Each of the Target Company hereby irrevocably and unconditionally
agree the participation of the new companies and their shareholders and further
confirm that shareholders of any new target companies can pledge their equity of
the new target companies to BOAN according to the stipulation of this Agreement
not necessarily with consent of the original Target Company or their relevant
Pledgors.

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

[The remainder of this page is left blank]

 

(EXECUTION PAGE)

IN WITNESS HEREOF, the following Parties have caused this Equity Pledge
Agreement to be executed as of the date and in the place first here
abovementioned.

Yixiang Zhang (Signature):

Ning Liu (Signature):

Xingwang Pu (Signature):

Wenhui Shao (Signature):

Bing Fang (Signature):

 

Chengdu BOAN Investment Management Co., Ltd (Company Chop)
Signed by:
Name:
Position: Authorized Representative

 

Sichuan SHESAYS Cosmetology Hospital Co., Ltd (Company Chop)
Signed by:
Name:
Position: Authorized Representative

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

APPENDIX I

FORMAT OF THE POWER OF ATTORNEY

I/The company, ____[•]________, hereby entrusts ____[•]________, [with his/her
identity card number _______[•]_____,] to be my/the company's authorized trustee
to sign on my/the company's behalf all legal documents necessary or desirous for
Chengdu BOAN Investment Management Co., Ltd (the “BOAN”) to exercise their
rights under the Equity Pledge Agreement between them dated as of April 27,
2010, myself/our company and local cosmetology hospital.

Signature: [•]

Date: [•]

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

APPENDIX II

ACKNOWLEDGEMENT LETTER

[•] (identity card number: ______[•]______________)/[•] limited liability
company (registered address: _________[•]___________)(hereinafter, "PARTICIPATED
PLEDGOR") and [•] limited liability company (registered address:
_________[•]___________) (hereinafter, "PARTICIPATED TARGET COMPANY") hereby
agree to participate in Equity Pledge Agreement dated on April 27, 2010 between
Chengdu BOAN Investment Management Co., Ltd (hereinafter "BOAN"), and other
relevant parties (hereinafter, "EQUITY PLEDGE AGREEMENT") as an independent
contract party. Participated Pledgors and Participated Target Companies pledge
the equity of the Participated Target Companies which constitute [•]% of the
registered capital of the Participated Target Companies to BOAN as the date of
the Acknowledgement Letter to secure the following contractual obligations:

This Acknowledgement Letter once executed by the Participated Pledgors and
Participated Target Company, Participated Pledgors and Participated Target
Companies shall make the same undertakings and warranties with those of Pledgors
and Target Companies under the Equity Pledge Agreement, agree to perform the
obligations of Pledgors and Target Company stipulated in the Equity Pledge
Agreement, and admit the rights and obligations of Parties under the Equity
Pledge Agreement.

[Name of Participated Pledgors]
(Company Chop)

Signature by: [•]

Name: [•]

Position: Authorized Representative]

--------------------------------------------------------------------------------

EQUITY PLEDGE AGREEMENT

[Name of Participated Target Company]

(Company Chop)

Signature by: [•]

Name: [•]

Position: Authorized Representative]

Chengdu BOAN Investment Management Co., Ltd (Company Chop)

Signature by: [•]

Name: [•]

Position: Authorized Representative]

--------------------------------------------------------------------------------